Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Ex Parte: Juan Resendiz                               Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 40,351-
No. 06-14-00170-CR                                    B-H-1). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Juan Resendiz, pay all costs of this appeal.




                                                       RENDERED JANUARY 13, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk